     Case 3:20-cv-00709-RCJ-CLB Document 20 Filed 09/13/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    DONALD KIE, JR.,                                Case No. 3:20-cv-00709-RCJ-CLB
12                      Petitioner,                   ORDER
13           v.
14    WARDEN GARRETT, et al.,
15                      Respondents.
16

17          Petitioner having filed a first, unopposed motion for extension of time (ECF No. 18), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's first, unopposed motion for extension of

20   time (ECF No. 18) is GRANTED. Petitioner will have up to and including October 22, 2021, to

21   file a second amended petition.

22          DATED: September 13, 2021.
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26
27

28
                                                     1
